Fourth Court of Appeals
                                     San Antonio, Texas
                                            April 9, 2019

                                        No. 04-18-00848-CR

                                      Eusebio CASTILLO, Jr.,
                                             Appellant

                                                  v.

                                       The STATE of Texas,
                                             Appellee

                   From the 187th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2017CR5376A
                           Honorable Joey Contreras, Judge Presiding

                                           ORDER
        Appellant’s court-appointed attorney has filed a brief and motion to withdraw pursuant to
Anders v. California, 386 U.S. 738 (1967), in which she asserts there are no meritorious issues to
raise on appeal. Counsel certifies she has served copies of the brief and motion on appellant, has
informed appellant of his right to review the record and file his own brief, and has provided
appellant with a form motion to obtain the appellate record if he desires to do so. See Nichols v.
State, 954 S.W.2d 83, 85 (Tex. App.—San Antonio 1997, no pet.); Bruns v. State, 924 S.W.2d
176, 177 n.1 (Tex. App.—San Antonio 1996, no pet.); see also Kelly v. State, 436 S.W.3d 313
(Tex. Crim. App. 2014).

       If appellant desires to file a pro se brief, he must do so on or before May 9, 2019. See
Bruns, 924 S.W.2d at 177 n.1.

         The State has filed a notice waiving its right to file a brief in this case unless appellant
files a pro se brief. If appellant files a timely pro se brief, the State may file a responsive brief no
later than thirty days after appellant’s pro se brief is filed in this court.

       We ORDER the motion to withdraw filed by appellant’s counsel to be HELD IN
ABEYANCE pending further order of the court. See Penson v. Ohio, 488 U.S. 75, 80-82
(1988); Schulman v. State, 252 S.W.3d 403, 410-11 (Tex. Crim. App. 2008).



                                                       Irene Rios, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 9th day of April, 2019.



                                              ___________________________________
                                              KEITH E. HOTTLE,
                                              Clerk of Court